United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                        Charles R. Fulbruge III
                                                                                Clerk


                                  No. 06-50737
                               Conference Calendar


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

LAKESHIA BRAGG

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:05-CR-24-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      The attorney appointed to represent Lakeshia Bragg has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Bragg has filed a response. The record is insufficiently
developed to allow consideration at this time of Bragg’s claim of ineffective
assistance of counsel. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006). Our independent review of the record, counsel’s brief, and Bragg’s

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                               No. 06-50737

response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2